***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                     IN RE SANDY J. M.-M.*
                          (AC 40602)
                     Alvord, Sheldon and Prescott, Js.

                                  Syllabus

S, who was born in Guatemala and had entered the United States while she
    was still a minor, appealed to the trial court from the decision of the
    Probate Court dismissing her petition for special immigrant juvenile
    status findings and denying her petition for removal of her father as
    guardian. The trial court rendered judgment dismissing the appeal, from
    which S appealed to this court. Thereafter, S filed a motion for summary
    reversal of the trial court’s dismissal of her appeal from the decision
    of the Probate Court, which determined that because S had reached
    her eighteenth birthday and was no longer a minor, it lacked authority
    to make the requested findings. During the pendency of this appeal, our
    Supreme Court decided In re Henrry P. B.-P. (327 Conn. 312), in which
    it held that the Probate Court does not lose its authority to make special
    immigrant juvenile status findings pursuant to statute (§ 45a-608n [b])
    when a child who is the subject of the petition reaches the age of
    eighteen during the pendency of the petition. Held that because the
    resolution of this appeal was controlled by In re Henrry P. B.-P., sum-
    mary reversal of the trial court’s dismissal of the appeal was appropriate
    under the circumstances of the present case; although our rules of
    practice do not contain an express provision authorizing summary dispo-
    sition of an appeal on the merits, this court has the authority to suspend
    the rules in the interest of expediting decision or for other good cause
    shown, and where, as here, the disposition of the appeal was plainly
    and undeniably mandated by a decision of our Supreme Court, summary
    disposition was warranted and further adjudication of the appeal would
    waste precious judicial resources, especially where, as here, such relief
    was unopposed and the failure to act expeditiously might prejudice S
    by preventing the timely assertion of her rights.
      Considered January 18—officially released February 9, 2018**

                            Procedural History

   Appeal from the decision by the Probate Court for
the district of Danbury dismissing the petition by the
minor child seeking special immigrant juvenile status
findings, and denying the petition for removal of a
guardian, brought to the Superior Court in the judicial
district of Fairfield, Juvenile Matters, and tried to the
court, Ginocchio, J.; judgment dismissing the appeal,
from which the petitioner appealed to this court; there-
after, the petitioner filed a motion for summary reversal
of the trial court’s dismissal of her appeal from the
decision of the Probate Court. Reversed; further pro-
ceedings.
   Meghann E. LaFountain in support of the motion.
                         Opinion

   PER CURIAM. The petitioner, Sandy J. M.-M., asks
this court, by way of a motion filed on January 9, 2018,
to reverse summarily the trial court’s dismissal of her
appeal from a decision of the Probate Court denying
her petition seeking special immigrant juvenile status
findings. See 8 U.S.C. § 1101 (a) (27) (J) (2012); General
Statutes § 45a-608n (b).1 We conclude that the resolu-
tion of this appeal is controlled by our Supreme Court’s
recent decision in In re Henrry P. B.-P., 327 Conn.
312, 173 A.3d 928 (2017), and that summary reversal is
appropriate in the circumstances of this case. Accord-
ingly, we grant the petitioner’s motion and reverse the
judgment of the trial court.
   According to the relevant pleadings, the petitioner
was born in Guatemala at the beginning of March, 1999,
and she entered the United States when she was still
a minor. Proceedings to remove her from the United
States have commenced. On February 14, 2017, when
she was seventeen years old, the petitioner initiated,
pursuant to § 45a-608n (b), this proceeding requesting
special immigrant juvenile status findings. Pursuant to
General Statutes § 45a-610, the petitioner also filed with
the Probate Court a petition to remove her father as
her guardian. On March 30, 2017, the Probate Court,
Yamin, J., dismissed and denied, respectively, the peti-
tions because the petitioner had reached her eighteenth
birthday and the court presumably concluded that it
lacked the authority to make the requested findings
because she was no longer a minor.
   On May 1, 2017, the petitioner appealed to the Supe-
rior Court from the Probate Court’s dismissal and denial
of the petitions. In that appeal, the petitioner asserted
in part that the Probate Court had improperly dismissed
and denied the petitions because even though she had
reached her eighteenth birthday, the Probate Court
retained the statutory authority to render the
requested findings.
   On May 25, 2017, the Superior Court, Ginocchio, J.,
dismissed the appeal from Probate Court, citing to a
Superior Court decision that held that it lacked the
authority to adjudicate a neglect petition if the minor
child turned eighteen years old during the pendency of
the petition. See In re Jessica M., 303 Conn. 584, 587–88,
35 A.3d 1072 (2012). On June 29, 2017, the petitioner
filed this appeal challenging the propriety of the trial
court’s dismissal of her probate appeal. On July 27,
2017, this court granted the petitioner’s motion to stay
the deadline for her to file an appellant’s brief until
thirty days after the final disposition by our Supreme
Court in In re Henrry P. B.-P.
  The Supreme Court issued its opinion in In re Henrry
P. B.-P., supra, 327 Conn. 316, on December 14, 2017,
holding that the Probate Court does not lose its author-
ity to make special immigrant juvenile status findings
pursuant to § 45a-608n (b) when the child who is the
subject of the petition reaches the age of eighteen dur-
ing the pendency of the petition. We agree with the
petitioner that In re Henrry P. B.-P. controls the resolu-
tion of this appeal.
   Although our rules of practice do not contain an
express provision authorizing a summary disposition
of an appeal on the merits, this court has the authority
to suspend the rules ‘‘[i]n the interest of expediting
decision, or for other good cause shown . . . .’’ Prac-
tice Book § 60-3. If the disposition of an appeal is plainly
and undeniably mandated by a decision of our Supreme
Court, as in this case, summary disposition is warranted
and further adjudication of the appeal would waste
precious judicial resources. Summary disposition is par-
ticularly warranted if, as in this case, such relief is
unopposed and our failure to act expeditiously might
prejudice a party by preventing the timely assertion of
her rights.
  The motion is granted, the judgment of the Superior
Court is reversed, and the case is remanded for further
proceedings according to law.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
  ** February 9, 2018, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
  1
    General Statutes § 45a-608n (b) provides: ‘‘At any time during the pen-
dency of a petition to remove a parent or other person as guardian under
section 45a-609 or 45a-610, or to appoint a guardian or coguardian under
section 45a-616, a party may file a petition requesting the Probate Court to
make findings under this section to be used in connection with a petition
to the United States Citizenship and Immigration Services for designation
of the minor child as having special immigrant juvenile status under [8
U.S.C. § 1101 (a) (27) (J)]. The Probate Court shall cause notice of the
hearing on the petition to be given by first class mail to each person listed
in subsection (b) of section 45a-609, and such hearing may be held at
the same time as the hearing on the underlying petition for removal or
appointment. If the court grants the petition to remove the parent or other
person as guardian or appoint a guardian or coguardian, the court shall
make written findings on the following: (1) The age of the minor child; (2)
the marital status of the minor child; (3) whether the minor child is dependent
upon the court; (4) whether reunification of the minor child with one or
both of the minor child’s parents is not viable due to any of the grounds
sets forth in subdivisions (2) to (5), inclusive, of section 45a-610; and (5)
whether it is not in the best interests of the minor child to be returned to
the minor child’s or parent’s country of nationality or last habitual residence.’’